DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election / Restriction
Applicants’ election without traverse of Species 1 (Figs. 1-5A, 6, 10, 16A, and 16B) in the reply filed on March 16, 2022 is acknowledged (first full paragraph on p. 6 of Applicants’ Response to Election / Restriction filed on March 16, 2022).  Applicants further describe that Claims 1-3 and 5-6 read on the elected Species.  Applicants further describe that Claim 1 is generic to all the species (also first full paragraph on p. 6 of Applicants’ reply).  As such, dependent Claims 4 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention claims.  Applicants’ election is made FINAL.  

Status of the Claims
In response to Applicants’ election above Claims 1-7 are pending, Claims 4 and 7 are withdrawn, and Claims 1-3 and 5-6 are examined on the merits in the U.S. National stage application.    


Drawings
While not specifically elected by Applicants each of Figs. 5B, 6, 7, 8, and 9 are described as a “comparative example” (first five full paragraph on p. 4 of the specification) such that each of these figures should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (making these amendments enhances to the Figures enhances the understanding for a reader of the specification).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because
			All of Fig. 2 is labeled with only DISCHARGE REGIONs (i.e., FIRST DISCHARGE REGION (2X recited), SECOND DISCHARGE REGION (2X recited) in the four quadrants of the vane pump).  In contrast, the specification describes suction regions and discharge regions, however, Fig. 2 shows no labeled suction regions (vane pump 100 has a first suction region, a first discharge region, a second suction region, and a second discharge region, ¶ 0016, lines 1-4).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The amendments to the Abstract are acceptable (the amended Abstract filed with the Response to Election / Restriction filed on March 16, 2022 on p. 9).  

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
	VANE PUMP HAVING A SIDE MEMBER INCLUDING A TRIANGULAR-SHAPED PROTRUDING OPENING PORTION IN COMMUNICATION WITH A BACK PRESSURE OPENING PORTION FOR PREVENTING WEAR OF AN INNER CIRCUMFERENCE CAM FACE

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Regard to Claim 6
	The element “an inner-side arc-shaped surface” (Claim 6, line 3) of the back pressure opening portion and the element “an outer-side arc-shaped surface” (Claim 6, line 5) of the back pressure opening portion in combination with the element “an inner-side inner circumferential surface of the back pressure opening portion” (Claim 1, last two lines) make the claim indefinite in that it is not understood if the inner-side arc-shaped surface and outer-side arc-shaped surface recited in Claim 6 that depends from Claim 1 are associated with the an inner-side inner circumferential surface of the back pressure opening portion recited in Claim 1 or are if these are different surfaces.  In contrast, the specification described that these three surfaces are related.  One way to obviate this rejection is to further amend Claim 6 as follows:    

	6.(Currently Amended) The vane pump according to claim 1, wherein 
			the inner-side inner circumferential surface (181, Fig. 5) of the back pressure opening portion (180) has: 
			an inner-side arc-shaped surface (181a) formed to have an arc shape extending along a circumferential direction of the rotor (2, Fig. 2); and 
			an outer-side arc-shaped surface (181b) formed to have an arc shape extending along the circumferential direction of the rotor (2), and wherein 
			the inner-side inner circumferential surface (191) of the protruding opening portion (190) is provided so as to be continuous with the inner-side arc-shaped surface (181a) of the back pressure opening portion (180). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2017-166357A (Sako; published on September 21, 2017) (SAKO) (the citations below are taken from the English Abstract/ English Translation of JP2017-166357 as filed by Applicants associated with the information disclosure statement (IDS) received in the file of record on August 26, 2021).      
	In reference to Claim 1, SAKO discloses 
		A vane pump (vane pump 1, title, English Abstract, ¶ 0027, line 275, Figs. 1-6) having a discharge region (discharge regions of vane pump 1 occur in sections of side plate 4 that include first discharge port 43 and second discharge port 44; these discharge regions circumferentially alternate about the pump shaft 7 with suction regions that occur in a single rotation cycle of pump shaft 7 in a rotation direction of pump shaft 7, the respective suction regions including a first suction port 41 and a second suction port 42,  ¶ 0026, line 266, ¶ 0024, lines 239-241, ¶ 0027, lines 275-277, and ¶ 0029, lines 293-299, Fig. 3), comprising: 
			a rotor (rotor 5, ¶ 0031, line 316) having a plurality of slits (plurality of slits 50(s), ¶ 0031, lines 316 and 317)) formed in a radiating pattern (best seen in Fig. 1), the rotor (5) being rotationally driven (“rotation of the rotor”, ¶ 0001); 
			a plurality of vanes (vanes 6(s), ¶ 0031, lines 321-323) received in the slits in a freely slidable manner (¶ 0031, lines 319 and 320); 
			a cam ring (cam ring 3, ¶ 0022, lines 221 and 222) having an inner circumference cam face (inner peripheral cam surface 3a, ¶ 0022, lines 223 and 224) with which tip end portions (radially outer ends of each 6) of the vanes (6(s)) are brought into sliding contact (Fig. 1); 
			a side member (side plate 4, ¶ 0024, line 239, Fig. 4) brought into contact with one-side surfaces of the rotor (5) and the cam ring (3); 
			pump chambers (circumferential spaced between adjacent 6(s)) formed by the rotor (5), the cam ring (3), and adjacent vanes (adjacent 6(s)); and back pressure chambers (circular bulb areas at the radially inner end of each of the 6(s)) formed in the slits (50(s)) by base-end portions of the vanes (6(s)), wherein the side member (4) is provided with: 
				a back pressure opening portion (respective 462(s), ¶ 0034, lines 360-366) opening at a sliding-contact surface in sliding contact with the rotor (5) in the discharge region (each of the 462s is disposed in one of the discharge regions were either first discharge port 43 or second discharge port 44 is located, Fig. 3) where the pump chambers are caused to contract as the rotor rotates (occurs in the discharge regions as the pump shaft rotates in a counterclockwise direction in Fig. 1), the back pressure opening portion (respective 462(s)) being configured to communicate with the back pressure chambers (circular bulb areas at the radially inner end of each of the 6(s), ¶ 0034); and 
				a protruding opening portion (respective 464(s), ¶ 0034, lines 360-366, Fig. 3) protruding along a rotating direction of the rotor (5) from an end portion of the back pressure opening portion on a communication-finishing side, where communication between the back pressure opening portion and the back pressure chambers (circular bulb areas at the radially inner end of each of the 6(s)) formed in the slits (50(s)) finishes as the rotor (5) is rotated, and wherein 
			an inner-side inner circumferential surface (along location W, Examiner’s ANNOTATED Fig. 3 of SAKO) of the protruding opening portion (on the respective 464(s)) is connected to an inner-side inner circumferential surface of the back pressure opening portion (respective 462(s), Figs. 1 and 3).  

    PNG
    media_image1.png
    298
    376
    media_image1.png
    Greyscale

Examiner’s ANNOTATED Fig. 3 of SAKO
	In reference to Claim 2, SAKO further discloses that 
			a tip end portion (at POINT T, Examiner’s ANNOTATED Fig. 3 of SAKO) of the protruding opening portion (464, Fig. 3) is set at a position closer to the inner-side inner circumferential surface (at arrowhead of ARROW 1, Examiner’s ANNOTATED Fig. 3 of SAKO) of the back pressure opening portion (464) than an outer-side inner circumferential surface of the back pressure opening portion (464, ARROW 1 is a relatively closer position than ARROW 2 because of ARROW 1 is relatively shorter than ARROW 2, Examiner’s ANNOTATED Fig. 3 of SAKO).  
	In reference to Claim 5, SAKO further discloses that 
			the protruding opening portion (respective 464(s), ¶ 0034, lines 360-366, Fig. 3) and the back pressure opening portion (respective 462(s), ¶ 0034, lines 360-366) are each formed to have a groove shape (¶ 0034, lines 360-370), and 
			a height dimension of the protruding opening portion (respective 464(s)) is smaller than a height dimension of the back pressure opening portion (respective 462(s), ¶ 0034, lines 360-370).  
 	In reference to Claim 6, SAKO also discloses that 
			the back pressure opening portion (respective 462(s), ¶ 0034, lines 360-366) has: 
				an inner-side arc-shaped surface (surface Y of upper 462, Examiner’s ANNOTATED Fig. 3 of SAKO) formed to have an arc shape extending along a circumferential direction of the rotor (5); and 
				an outer-side arc-shaped surface (Z, Examiner’s ANNOTATED Fig. 3 of SAKO) formed to have an arc shape extending along the circumferential direction of the rotor (5), and wherein 
				the inner-side inner circumferential surface (along location W, Examiner’s ANNOTATED Fig. 3 of SAKO) of the protruding opening portion (respective 464(s), ¶ 0034, lines 360-366, Fig. 3) is provided so as to be continuous with the inner-side arc-shaped surface (Y) of the back pressure opening portion (respective 462(s), ¶ 0034, lines 360-366).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over SAKO.
	In reference to Claim 3, SAKO further teaches a radial length from the inner-side inner circumferential surface of the protruding opening portion to the inner circumference cam face of the cam ring (and this length changes as the inner surface of the cam ring has elliptical shape (see Fig. 2) and that the vanes have a radial length (as best seen in Fig. 1). SAKO does not explicitly describe that the radial length of the inner-side inner circumferential surface of the protruding opening portion to the inner circumference cam face of the cam ring is specifically longer than a radial length of the vanes.  A person of ordinary skill in the art (PHOSITA) would understand, however, with a viewing of Fig. 1 that the elliptical shape of the inner periphery of the cam ring in relation to the end portion of the lower 464 can have the recited relationship relative to the radial length of the vane (see the vane at the end of the lead lines of reference lines 6a in Fig. 1 relative to the end portion of the proximate lower 464).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to have the lengths of the various structures of the protruding opening portion and the radial length of the vane as described by SAKO and further construct the vane pump so that the radial length from the inner-side inner circumferential surface of the protruding opening portion to the inner circumference cam face of the cam ring is greater than the radial length of the vane and that the vanes have a radial length during operation of the vane pump for at least the benefits of having a robust vane pump construction and improved operating performance that includes improved vane operation stability as expressly described by SAKO (¶ 0010, lines 96-98).    

Response to Arguments 
In the Response to Election / Restriction Applicants have further amended independent Claim 1 to recite that the back pressure opening portion (180, Figs. 3 and 5A) is in the discharge region (the FIRST DISCHARGE REGION in the upper quadrant portion of Fig. 2 and the SECOND DISCHARGE REGION in the lower quadrant portion of Fig. 2 of the specification).  Applicants assert that NISHIKAWA (US2017/0184104) does not disclose the amended “discharge region” limitations now amended into independent Claim 1 (i.e., downstream recess portion 534b and high pressure side upstream portion 632a are provided in a suction region and not in a discharge region of NISHIKAWA’s vane pump, bottom half of p. 7 of Applicants’ Response to Election / Restriction, best seen in Figs. 8A and 9A of NISHIKAWA) which has been fully considered and is persuasive.  Thus, the former rejection of original Claim 1 based on NISHIKAWA has been withdrawn (described on pp. 4 and 5 of the Requirement for Restriction/Election having notification date of January 20, 2022).  Upon reconsideration of amended independent Claim 1, however, amended Claim 1 reads on SAKO’s vane pump (JP2017-166357A) and this interpretation of SAKO to reject amended Claim 1 is fully cited and described above.    

Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  JP-H1193857A shows elements and features that are representative of the state of the art prior to the filing date of Applicants’ disclosure.   

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Friday June 3, 2022

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746